                             Case 21-10057-abl                  Doc 23-3       Entered 03/22/21 13:42:27   Page 1 of 1




                       I , MATHIEU SERRE, do hereby declare as follows:

                       I am the agent for RANCHO DESTINO INV LLC, bankruptcy case 21-10057-ABL,
                       which was Oiled on 01/07/2021.

                       The only asset of RANCHO DESTINO INV LLC is the real property located at 8835
                       Rancho Destino Road, Las Vegas, NV 89123.

                       I have elected to sell the real property to pay off the lien. There is 1 lien on the
                       property, in the name of Security Nation Mortgage Company, which will be paid in
                       full. The remaining balance will be used to pay real estate fees, bankruptcy attorney
                       fees, and any other debts in the name of RANCHO DESTINO INV LLC.


                       I declare under penalty of perjury that the foregoing is true and correct.


                                          03/17/2021
                       Executed on date:__________________________________


                       Signature: __________________________________________
                                  Signe ID: JKOC9BBSI4...
                       Mathieu Serre
                       for RANCHO DESTINO INV LLC




D c men ID: 4bedfb8666abbe71286199edce23c6d9eb3a083c55810400be108fd5edbd6fce
